This is an attempted appeal from an order granting a motion for new trial under the provisions of Rule 329, Rules of Civil Procedure, formerly Article 2236, Vernon's Ann.Stats.
The original action resulted in appellant's obtaining a decree of divorce from appellee. The order from which the appeal is prosecuted sets aside the former judgment and awards appellee a new trial. It does not determine the cause of action for divorce which was originally asserted by appellant.
The order is interlocutory in nature and consequently the appeal must be dismissed for want of jurisdiction. Lovenstein v. Lovenstein, Tex. Civ. App. 35 S.W.2d 271; Trujillo v. Piarote, 122 Tex. 173,53 S.W.2d 466.